EXHIBIT 10.2

IOMED, INC.

EMPLOYEE SEVERANCE PROGRAM

12.                                 PURPOSE AND SCOPE

The purpose of this severance program (the “Severance Program”) is to (i) aid
IOMED, Inc. (the “Company”) in the recruitment and retention of employees, by
providing additional security during periods of uncertainty, in the event their
employment is terminated; (ii) formally document the Company’s past severance
practices relative to Company Policy 5-100 and (iii) protect the Company from
litigation and other claims resulting from the termination of employees.

13.                                 PARTICIPANTS

The participants in the Severance Program shall be those employees of the
Company which the Company in its sole discretion has set forth on Exhibit B
attached hereto, (each a “Participant”).  Each Participant has been specifically
designated by the Compensation Committee as an employee eligible to participate
in the Severance Program. Exhibit B may be updated from time to time to reflect
new Company decisions, new employees, voluntary terminations or changes in a
Participant’s tenure, compensation or benefits.  To the extent there is a
conflict between this Severance Program and a Company policy (not including a
separate, binding written agreement between the Company and a Participant) that
governs payments upon the termination of a Participant’s employment with the
Company, this Severance Program shall control.

14.                                 SEVERANCE PAYMENTS

Subject to the terms and conditions of this Severance Program, a Participant
whose employment with the Company is (i) involuntarily terminated by the
Company, except for Cause (as such term is defined in Section 5.2 below), or
(ii) voluntarily terminated by the Participant for Good Reason (as such term is
defined in Section 5.3 below) such Participant shall be eligible to receive the
following (collectively the “Severance Payments”):

·                  “Separation Pay” and other applicable benefits per Company
Policy 5-100, a copy of which is attached hereto as Exhibit A or any amendments
thereof.

·                  “Supplemental Payment” as set forth on Exhibit B (the
“Supplemental Payment”).

·                  Continuation of Benefits (as that term is defined in Section
5.1 below) for the period represented by the sum total number of months used to
calculate both the Separation Pay and the Supplemental Payment.

·                  Outplacement services (group or personal) valued in an
approximate range from $500 -$5,500. The value of such services to be in the
Company’s discretion, with higher amounts reserved for Senior Management.

·                  Senior Management (as that term is defined below) shall be
entitled to:  (i) the retention of certain Company’ property (e.g., cell phones,
PDA’s, computers, etc.); (ii) extensions of up to one year within which to
exercise vested stock options and (iii) additional consideration all as
determined by the Company’s Board or Directors and/or Compensation Committee.

A Participant may not receive any Severance Payment until and unless the
Participant has executed a global release of claims agreement as required by the
Company.  In addition, all of the foregoing Severance Payments are subject to
change by the Company as may be needed to comply with federal, state, or local
law.  The Severance Payments shall be subject to all requirements established by
the Internal Revenue Code of 1986,

1


--------------------------------------------------------------------------------


as amended (the “Code”), and all regulations promulgated thereunder, including
withholding amounts and date restrictions.  In addition, the Company may change
the manner, timing or amount of the Severance Payments if both the Participant
and Company agree in writing, or if the Compensation Committee determines that
the Severance Payments will cause a materially adverse tax result for the
Company or the Participant.  Any changes contemplated by this paragraph shall be
designed and implemented so as to provide the Participant with an overall
economic benefit equivalent to that intended by the Severance Program.

15.                                 TERMS AND CONDITIONS FOR THE SEVERANCE
PAYMENTS

15.1                           RIGHT TO SEVERANCE PAYMENTS:  Upon executing the
Company’s global release of claims agreement, releasing any and all legal and
other claims against the Company, including its employees, agents, and
representatives, a Participant whose employment with the Company is
involuntarily terminated by the Company, except for Cause (as such term is
defined in Section 5.2 below), or voluntarily terminated by the Participant for
Good Reason (as such term is defined in Section 5.3 below) shall be entitled to
receive his or her applicable Severance Payments no later than 60 days after the
expiration of any statutory periods of revocation, including the consideration
and revocation periods for waiver of age discrimination related claims.  This
Severance Program shall not apply to any Participant who dies, retires,
voluntarily terminates his or her employment without Good Reason, is
involuntarily terminated by the Company for Cause, or becomes unable to carry on
full-time employment with the Company (a minimum of 8 hours per work day) due to
disability or illness.

15.2                           NOT A CONTRACT OF EMPLOYMENT: This Severance
Program does not constitute or create a contract of employment or create any
specific contractual right or obligation between the Company and its employees
or any Participant. Nothing in this policy affects or alters the at-will nature
of a Participant’s employment with the Company..

15.3                           WITHHOLDING: All payments to a Participant under
this Severance Program are subject to all applicable federal, state, and local
tax and other withholding requirements, as determined by the Company.

15.4                           EFFECT ON OTHER BENEFITS: Where conflicting, this
Severance Program shall supersede payments and benefits under Company Policy
5-100, but is in addition to, and not in substitution for, any other agreements
between a Participant and the Company and any other pay or benefits for which
the Participant is eligible or entitled, including payments, if any, under the
Company’s Senior Management and Key Employee Retention Program.

16.                                 DEFINITIONS

16.1                           BENEFITS: The term “Benefits” shall mean the
Company’s medical and dental insurance benefits at least equivalent to those
provided to other employees of the Company during the six-month period
immediately preceding the Participants termination of employment. Upon the
Participant’s election of continuation of Benefits coverage under COBRA the
Company shall pay the premiums for such coverage on behalf of the Participant
for the period specified in Section 3 above. Thereafter, the Participant may
elect to continue such Benefits at their own expense. Benefits shall not include
participation in the Company’s 401(k) plan, stock purchase programs and employee
stock option plans except as expressly provided for herein.

16.2                           CAUSE:  The term “Cause” shall mean the
occurrence of any of the following:

(a)                                  Acts or omissions constituting gross
negligence or willful misconduct relating to the business of the Company;

(b)                                 Repeated or continued failure to perform the
duties and responsibilities of the Participant’s position (other than as a
result of a disability or illness) after having a reasonable opportunity to cure
such failure following notice;

2


--------------------------------------------------------------------------------


(c)                                  Inability to perform the essential
functions of the Participant’s position, with or without accommodation, due to
disability or illness;

(d)                                 Breach of the Participant’s Intellectual
Property and Invention Agreement and Agreement Not-to-Compete (or similar
agreement) with the Company;

(e)                                  Material violation of the Company’s Code of
Ethics, Policies or Procedures;

(f)                                    Conviction or entry of a plea of nolo
contendre for fraud, misappropriation or embezzlement, or a crime of moral
turpitude, if such crime caused harm to the business and affairs of the Company
in the reasonable determination of the Compensation Committee;

(g)                                 Any material violation of any federal or
state securities law or any SEC or stock exchange rules or regulation with
respect to the Company; or

(h)                                 Conviction or entry of a plea of nolo
contendre with respect to any felony, if such felony caused harm to the business
and affairs of the Company in the reasonable determination of the Compensation
Committee

16.3                           GOOD REASON: The term “Good Reason” shall mean
the occurrence of any of the following:

(a)                                  A material reduction in the Participant’s
compensation (other than stock based compensation);

(b)                                 A significant reduction of the Participant’s
functions, duties or responsibilities relative to his/her functions, duties or
responsibilities, or

(c)                                  A Participant’s relocation, as a condition
of continued employment, by the Company or a successor thereto to a location
more than fifty (50) miles from the Company’s current headquarters.

16.4                           SENIOR MANAGEMENT: The term “Senior Management”
shall mean those personnel classified as senior management personnel as set
forth on Exhibit B attached hereto, as may be amended from time-to-time.

17.                                 ADMINISTRATION

This Severance Program shall be administered generally by the Vice President of
Finance and, when necessary, by the Chief Executive Officer (“CEO”).  Should any
person wish to make a claim for benefits or to dispute a severance decision, the
person must submit his/her claim or dispute in writing to the Vice President of
Finance, within 30 days of the decision at issue.  The Vice President of Finance
will render a decision within 30-45 days of submission.  Upon receiving the
decision of the Vice President of Finance, the person shall have 30 days in
which to appeal in writing to the CEO, who shall have the full discretionary
authority to make the final decision.

18.                                 ARBITRATION

Any dispute or controversy arising under, related to or in connection with the
Severance Program shall be settled exclusively by arbitration before a single
arbitrator in Salt Lake City, Utah, in accordance with the Commercial
Arbitration Rules of the American Arbitration Association under the abuse of
discretion standard. The arbitrator’s award shall be final and binding on all
parties. Judgment may be entered on an arbitrator’s award in any court having
competent jurisdiction.

3


--------------------------------------------------------------------------------


19.                                 ASSIGNMENT

All rights under this Severance Program are personal to the Participant and may
not be assigned by the Participant.  This Severance Program shall inure to the
benefit of and be binding upon the Company and its successors or assigns.  The
Company shall require any successor to all or substantially all of the Company’s
business and/or assets, whether direct or indirect, by purchase, merger,
consolidation, acquisition of stock, or otherwise, to expressly assume and agree
to perform the Company’s obligations under this Severance Program in the same
manner and to the same extent as the Company would be required to perform it if
no such succession had taken place.

20.                                 GOVERNING LAW

This Severance Program shall be governed by and construed in accordance with the
law of the State of Utah, without reference to principles of conflict of laws,
and any applicable federal law.

21.                                 PARACHUTE PAYMENT LIMITATION

Notwithstanding anything in this Severance Program to the contrary, in the event
that:

(a)                                  The aggregate payments or benefits to be
made or distributed by the Company or its subsidiaries to or for the benefit of
a Participant (whether paid or payable or distributed or distributable pursuant
to the terms of this Severance Plan or otherwise) which are deemed to be
parachute payments as defined in Code Section 280G or any successor thereto (the
“Change of Control Benefits”) would be deemed to include an “excess parachute
payment” under Code Section 280G; and

(b)                                 If such Change of Control Benefits were
reduced to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times the Participant’s
“base amount,” as determined in accordance with Code Section 280G and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Change of Control Benefits (without such reduction)
minus (x) the amount of tax required to be paid by the Participant thereon by
Code Section 4999 and further minus (y) the product of the Change of Control
Benefits and the marginal rate of any applicable state and federal income tax,
then the Change of Control Benefits shall be reduced to the Non-Triggering
Amount; then

(c)                                  The Participant shall determine the
allocation of the reduction required hereby among the Change of Control
Benefits.

22.                                 TERMINATION OF PROGRAM

This Severance Program shall continue in full force and effect through December
31, 2008, thereafter it may be terminated by the Company in its sole discretion
by action of the Board of Directors.

4


--------------------------------------------------------------------------------